Citation Nr: 1749044	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  07-39 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a left eye disability, claimed as a vision problem.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from November 1977 to October 1980.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The case has been transferred to Montgomery, Alabama, which now has jurisdiction. 

In July 2012, September 2015 and February 2017, the Veteran testified in videoconference hearings before the undersigned Veterans Law Judges (VLJ). Copies of the transcripts have been associated with the record. 

In September 2012 and October 2016, the Board remanded this matter for further development.  The claim was remanded in September 2012 for a VA examination to determine the etiology of the Veteran's claimed left eye disability.  The claim was again remanded in October 2016 to schedule the Veteran for a Board hearing before a third VLJ pursuant to Arneson v. Shinseki, 24 Vet. App. 379 (2011).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required to obtain an adequate medical opinion regarding the etiology of the Veteran's left eye disability, as the January 2015 VA opinion is inadequate.  In this regard, the January 2015 VA examiner noted that the Veteran was diagnosed with dry eye syndrome in 2013, cataracts in 2014, pinguecula in 2015 and visual discomfort/photophobia (all bilaterally); however, he later indicated that the Veteran does not have a left eye disability, to include astigmatism.  The Board notes that service treatment records reflect an October 1980 eye consultation, which shows a diagnosis of astigmatism of the left eye.  The VA examiner provided no opinion, rationale, or explanation regarding the documented diagnoses of dry eye syndrome, cataracts, pinguecula, or visual discomfort/photophobia.

Further, although the VA examiner determined that the Veteran did not have left eye astigmatism, she did not discuss the in-service October 1980 diagnosis of left eye astigmatism.  Therefore, an addendum medical opinion is needed to determine the nature and etiology of the Veteran's left eye disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records.

2.  Thereafter, return the claims file, to include a copy of this remand, to the January 2015 VA examiner for an addendum opinion regarding the Veteran's claimed left eye disability.  If the examiner is unavailable, the opinion should be rendered by another appropriate medical professional.  

The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

Based on a review of the record, the examiner is asked to furnish an opinion with respect to the following:

(A)  Identify all current eye or vision disabilities.

(B)  For each currently diagnosed eye or vision disability, is it at least as likely as not (a 50 percent or higher probability) that such disability had on its onset during or was otherwise related to his service, to include the 1980 incident in service, which resulted in fragments in his left eye.

The examiner should provide a detailed rationale for each opinion.  If any of the requested opinions cannot be provided without resorting to speculation, the examiner should explain why it is not possible to provide an opinion.

3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond. The case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









							(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


			
	           NATHANIEL J. DOAN                                      K. MILLIKAN
               Veterans Law Judge                                      Veterans Law Judge
       Board of Veterans' Appeals                           Board of Veterans' Appeals



_____________________________
C. TRUEBA
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




